OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21460 Pioneer Series Trust II (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Growth Opportunities Fund Schedule of Investments 9/28/2012 Shares Value COMMON STOCKS - 97.3% Energy - 9.6% Oil & Gas Equipment & Services - 1.1% Core Laboratories NV $ Dresser-Rand Group, Inc. * $ Oil & Gas Exploration & Production - 8.0% Cabot Oil & Gas Corp. $ Comstock Resources, Inc. * EXCO Resources, Inc. * McMoRan Exploration Co. * Oasis Petroleum, Inc. * Range Resources Corp. Rosetta Resources, Inc. * Triangle Petroleum Corp. * $ Oil & Gas Storage & Transportation - 0.5% SemGroup Corp. * $ Total Energy $ Materials - 5.1% Commodity Chemicals - 0.7% Westlake Chemical Corp. $ Specialty Chemicals - 2.6% Flotek Industries, Inc. * $ GSE Holding, Inc. * WR Grace & Co. * $ Construction Materials - 1.0% Eagle Materials, Inc. $ Steel - 0.8% Allegheny Technologies, Inc. $ Total Materials $ Capital Goods - 6.5% Aerospace & Defense - 2.4% Spirit Aerosystems Holdings, Inc. * $ TransDigm Group, Inc. * $ Construction & Engineering - 0.7% KBR, Inc. $ Construction & Farm Machinery & Heavy Trucks - 1.3% Joy Global, Inc. $ Industrial Machinery - 2.1% Chart Industries, Inc. * $ Kennametal, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 3.7% Diversified Support Services - 0.5% Mobile Mini, Inc. * $ Human Resource & Employment Services - 2.3% On Assignment, Inc. * $ WageWorks, Inc. * $ Research & Consulting Services - 0.9% CoStar Group, Inc. * $ RPX Corp. * $ Total Commercial Services & Supplies $ Transportation - 3.3% Air Freight & Logistics - 0.8% XPO Logistics, Inc. * $ Airlines - 1.9% Allegiant Travel Co. * $ US Airways Group, Inc. * $ Trucking - 0.6% Swift Transportation Co. * $ Total Transportation $ Consumer Durables & Apparel - 5.7% Homebuilding - 0.8% Lennar Corp. $ Housewares & Specialties - 0.5% Tupperware Brands Corp. $ Apparel, Accessories & Luxury Goods - 3.6% Carter's, Inc. * $ G-III Apparel Group, Ltd. * Hanesbrands, Inc. * True Religion Apparel, Inc. $ Footwear - 0.8% Crocs, Inc. * $ Total Consumer Durables & Apparel $ Consumer Services - 3.3% Casinos & Gaming - 0.9% Scientific Games Corp. * $ Restaurants - 1.5% Buffalo Wild Wings, Inc. * $ Caribou Coffee Co., Inc. * $ Education Services - 0.8% Grand Canyon Education, Inc. * $ Specialized Consumer Services - 0.1% Spectrum Group International, Inc. * $ Total Consumer Services $ Media - 2.1% Movies & Entertainment - 2.1% Cinemark Holdings, Inc. $ Imax Corp. * $ Total Media $ Retailing - 4.3% Internet Retail - 0.4% HomeAway, Inc. * $ Apparel Retail - 2.9% Express, Inc. * $ Francesca's Holdings Corp. * Hot Topic, Inc. * Urban Outfitters, Inc. * $ Specialty Stores - 1.0% Vitamin Shoppe, Inc. * $ Total Retailing $ Food & Staples Retailing - 0.6% Food Retail - 0.6% Natural Grocers by Vitamin Cottage, Inc. * $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 0.5% Packaged Foods & Meats - 0.5% Green Mountain Coffee Roasters, Inc. * $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 12.5% Health Care Equipment - 5.7% ABIOMED, Inc. * $ Conceptus, Inc. * DexCom, Inc. * HeartWare International, Inc. * Insulet Corp. * MAKO Surgical Corp. * Masimo Corp. * $ Health Care Supplies - 4.4% Align Technology, Inc. * $ Endologix, Inc. * Haemonetics Corp. * Quidel Corp. * $ Health Care Services - 0.6% Catamaran Corp. * $ Health Care Facilities - 1.3% Brookdale Senior Living, Inc. * $ LCA-Vision, Inc. * $ Health Care Technology - 0.5% Greenway Medical Technologies * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 13.1% Biotechnology - 7.6% Alkermes Plc * $ Amarin Corp Plc (A.D.R.) * Cubist Pharmaceuticals, Inc. * Dynavax Technologies Corp. * Exact Sciences Corp. * Neurocrine Biosciences, Inc. * NPS Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.5% Auxilium Pharmaceuticals, Inc. * $ Jazz Pharmaceuticals Plc * Salix Pharmaceuticals, Ltd. * ViroPharma, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 1.0% Regional Banks - 1.0% Signature Bank * $ Total Banks $ Diversified Financials - 1.1% Specialized Finance - 0.9% MSCI, Inc. * $ Asset Management & Custody Banks - 0.2% Financial Engines, Inc. * $ Total Diversified Financials $ Real Estate - 1.5% Mortgage REIT's - 0.5% CreXus Investment Corp. $ Residential REIT's - 0.5% American Campus Communities, Inc. $ Specialized REIT's - 0.5% LaSalle Hotel Properties $ Total Real Estate $ Software & Services - 14.4% Internet Software & Services - 4.9% Brightcove, Inc. * $ ExactTarget, Inc. * SciQuest, Inc. * Trulia, Inc. * Velti Plc * Vocus, Inc. * $ IT Consulting & Other Services - 2.0% Gartner, Inc. * $ Virtusa Corp. * $ Data Processing & Outsourced Services - 2.7% VeriFone Systems, Inc. * $ WNS Holdings, Ltd. (A.D.R.) * Wright Express Corp. * $ Application Software - 3.9% Aspen Technology, Inc. * $ Guidewire Software, Inc. * RealPage, Inc. * Tangoe, Inc. * TIBCO Software, Inc. * Ultimate Software Group, Inc. * $ Systems Software - 0.9% Fortinet, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 5.0% Communications Equipment - 4.5% Aruba Networks, Inc. * $ F5 Networks, Inc. * Finisar Corp. * Procera Networks, Inc. * Riverbed Technology, Inc. * ShoreTel, Inc. * $ Technology Distributors - 0.5% SYNNEX Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 4.0% Semiconductor Equipment - 0.3% Nanometrics, Inc. * $ Semiconductors - 3.7% Entropic Communications, Inc. * $ MIPS Technologies, Inc. * Semtech Corp. * Skyworks Solutions, Inc. * $ Total Semiconductors & Semiconductor Equipment $ TOTAL COMMON STOCKS (Cost $446,288,789) $ MUTUAL FUND - 1.3% Diversified Financials - 1.3% Multi-Sector Holdings - 1.3% iShares Russell 2000 Growth Index Fund $ Total Diversified Financials $ TOTAL MUTUAL FUNDS (Cost $6,586,458) $ TOTAL INVESTMENT IN SECURITIES - 98.6% (Cost $452,875,247) (a) $ OTHER ASSETS & LIABILITIES - 1.4% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. (a) At September 30, 2012, the net unrealized gain on investments based on cost for federal Income tax purposes of $455,646,796 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund’s own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of September 30, 2012, in valuing the Fund’s assets: Level 1 Level Level 3 Total Common Stocks $ $
